             Case 1:20-cr-00221-PAE Document 1 Filed 03/06/20 Page 1 of 4


                                                                                               ORIGINAL
Approved :
                                                LIEBTER
                                                ited States Attorney

Before :               THE HONORABLE KEVIN N. FOX
                       United States Magistrate YJuot3eo
                       Southern District of New
                                                      -~.
                                                                            t::J      MA,G 2593
                                                                                         ~


 -   -   -    -    -   -   -   -   -   -    -   -   -   -   -   -   -   -   X

 UNITED STATES OF AMERICA                                                          COMPLAINT

                  - v. -                                                           Violation of 18 U. S . C .
                                                                                   § 922 (g) (1)
 LUIS RIVERA ,
                                                                                   COUNTY OF OFFENSE :
                                           Defendant .                             BRONX

 -   -   -    -    -   -   -   -   -   -    -   -   -   -   -   -   -   -   X


SOUTHERN DISTRICT OF NEW YORK , ss .:

             JAMES RODRIGUEZ , being duly sworn , deposes and says that
he is a Detective with the New York City Police Department
("NYPD " ) , and charges as follows :

                                                            COUNT ONE

           1.   On or about January 26 , 2020 , in the Southern
District of New York , LUIS RIVERA , the defendant , knowing he had
previously been convicted in a court of a crime punishable by
imprisonment for a term exceeding one year , knowingly did
possess , in and affecting commerce , ammunition , to wit , in the
Bronx , New York , RI VERA possessed a Smith and Wesson . 40 caliber
cartridge , which previously had been shipped and transported in
interstate and foreign commerce .

                  (Title 18 , United States Code , Section 922 (g) (1).)

           The bases for my knowledge and the foregoing charges
are , in part , as fol l ows :

           2.   I am a Detective with the NYPD and I have been
involved in the investigation of this matter . My duties and
responsibilities inc l ude the investigation of firearms offenses ,
among other crimes .   I base this affidavit on that personal
experience , as well as on my conversations with other law
     Case 1:20-cr-00221-PAE Document 1 Filed 03/06/20 Page 2 of 4




enforcement agents , and my examination of various reports and
records. Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause , it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, s tatements , and conversations of others are reported
herein , they are reported in substance and in part, except where
otherwise indicated .

          3.   Based on my review of NYPD reports , I have
learned, in substance and in part , the following :

               a.     On or about January 26, 2020, at
approximately 12 : 26 a . m., NYPD officers responded to a report of
a shooting (the " Shooting" ) at a nightclub in the Bronx (the
"Nightclub") .

               b.    At the Nightclub , NYPD officers recovered a
Smith and Wesson . 40 caliber bullet on the floor of the
Nightclub immediately outside of a VIP room (the "VIP Room").
The NYPD officers also observed a bullet hole in a door within
the VIP Room and in the ceiling .

                c.    When NYPD officers responded to the
Nightclub , the officers observed a white vehicle (the "Vehicle")
driving rapidly away from the Nightclub . NYPD officers followed
the Vehicle but we r e unable to stop the Vehicle .

               d.   The victim of the Shooting (the "Victim")
sustained a graze wound to the right side of his neck.

               e.   On or about January 28, 2020 , an eyewitness
to the Shooting (the "Witness") was shown a six - pack photo array
that contained a photograph of LUIS RIVERA, the defendant , and
the Witness identified RIVERA as an individual that he saw with
a gun in the Nightclub .

           4.   Based on my review of surveillance footage from
i nside the Nightclub , I have learned, in substance and in part ,
the following:

               a.     On January 26, 2020 , the Victim was seated
in the VIP Room of the Nightclub when an individual, who has
since been identified as LUIS RIVERA , the defendant , approached
the Victim . RIVERA ' s face is not visible in the surveillance
footage.



                                  2
      Case 1:20-cr-00221-PAE Document 1 Filed 03/06/20 Page 3 of 4




               b.   In t he video , RIVERA is wearing a black
baseball hat with a white logo and a long sleeve shirt with
words and images on the front and back of the shirt .

                c.   RIVERA exchanged words with the Victim .
RIVERA was holding a firearm in his left hand and lifted his arm
to point the firearm at the ceiling . RIVERA then leaned into
the Victim' s body and spoke into the Victim ' s ear. RIVERA and
the Victim got into a physical altercation during which the
firearm was discharged and RIVERA pulled the Victim to the
ground while beating him .

           5.   I have reviewed photographs taken of surveillance
footage from outside of the Nightclub , and based on that review ,
I have learned , in substance and in part , that after the
Shooting , RIVERA enters a white vehicle that is parked outside
in the vicinity of the Nightclub. RIVERA ' s face cannot be seen
in the video , but his clothing matches the clothing of the
shooter in surveillance footage from inside the Nightclub .

           6.    Based on my review of records from the New York
State Department of Motor Vehicle , I have learned , in substance
and i n part , that the address for the registration of the
Vehicle matches an address that LUIS .RIVERA , the defendant , has
previously provided to law enforcement .

           7.    On or about March 4 , 2020 , LUIS RIVERA, the
defendant , was arrested by law enforcement officers.     I have
reviewed a video recording of an interview of RIVERA conducted
after RIVERA ' s arrest . Based on that review , I have learned , in
substance and i n part , the following :

               a.   RI VERA was advised of his Miranda rights ,
waived those rights and agreed to speak wi th the Detective.

               b.   RIVERA stated that he got into an argument
with a male inside the Nightclub .

               c.  RIVERA further stated that he fired five or
six rounds of ammunition .

                d.  RIVERA was asked whether he entered a white
Acura after leaving the Nightclub , and RIVERA responded
affirmatively .

          8.   Based on my communications with an agent with the
Bureau of Alcohol , Tobacco , Firearms and Explosives who is


                                   3
      Case 1:20-cr-00221-PAE Document 1 Filed 03/06/20 Page 4 of 4




familiar with the manufacturing of ammunition, I know that Smith
and Wesson ammunition is not manufactured in New York State.

          9.    I have reviewed criminal history records
pertaining to LUIS RIVERA , the defendant , which show that RIVERA
has previously been convicted of an offense punishable by
imprisonment for more than one year , to wit , a conviction on or
about August 25 , 2006 in Kings County Supreme Court of Attempted
Criminal Possession of a Loaded Firearm , in violation of New
York Penal Law§ 265 . 02 , a felony , which resulted in a sentence
of three years of imprisonment.     Further , RIVERA was convicted
on January 7 , 2000 , in Washington County Court , with attempted
promoting of prison contraband in the first degree , in violation
of New York Penal Law§ 205 . 05 , a felony , for which he was
sentenced to 18 months to 3 years ' imprisonment . RIVERA was
also convicted in King County Criminal Court on February 25 ,
1998 with attempted robbery in the second degree , in violation
of New York Penal Law§ 160 . 10 , a felony , which resulted in a
sentence of two to four years' imprisonment .

           WHEREFO~E , the deponent respectfully requests that
LUIS RIVERA , the defendant , be arrested and imprisoned , or
bailed , as the case may be .



                                   JAMES RODIRGUEZ
                                   DETECTIVE
                                   NEW YORK CITY POLICE DEPARTMENT


Sworn to before me this
6th day of March, 2020



THE HONORABLE KEVIN N. FOX
UNITED STATES MAG I STRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                     4
